702 S.E.2d 877 (2010)
In the Matter of Carl William WRIGHT.
No. S11Y0150.
Supreme Court of Georgia.
November 22, 2010.
*878 Wilmer Paker, III, Maloy Jenkins & Parker, Atlanta, for Wright.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to the petition for voluntary surrender of license which Carl William Wright (State Bar No. 777712) filed pursuant to Bar Rule 4-227(b)(2) prior to the issuance of a Formal Complaint. In the petition, Wright, who has been a member of the State Bar of Georgia since 1979, admits that in September 2010 he pled guilty, pursuant to a negotiated agreement, to violating 18 U.S.C. § 371, conspiracy to commit mail and wire fraud, and 18 U.S.C. § 1957, engaging in a money laundering transaction, both felonies, in the United States District Court for the Northern District of Georgia. At the request of the government, no sentencing date has yet been set, but Wright admits that by virtue of his felony plea, he will be sentenced and convicted of felonies; and thus, that he violated Rule 8.4(a)(2) of Bar Rule 4-102. Thus, he requests that this Court accept the voluntary surrender of his license to practice law which he acknowledges is tantamount to disbarment. The Bar has responded, asserting its belief that it is in the best interests of the Bar and the public for this Court to accept Wright's petition.
We have reviewed the record and agree to accept Wright's petition for the voluntary surrender of his license. Accordingly, the name of Carl William Wright hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Wright is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.